Citation Nr: 1534391	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-40 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia, currently rated as 10 percent disabling.

2.  Entitlement to service connection for bunions of both feet.

3.  Entitlement to service connection for arthritis of the right elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1989. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part, the Veteran disagreed with the denial of an increased rating for his left knee chondromalacia, and the denial of service connection for bilateral foot bunions, right elbow arthritis, and a right leg/knee disability.  Following the August 2010 statement of the case, which addressed all four issues, the Veteran filed a September 2010 VA Form 9 substantive appeal, explicitly perfecting the appeal as to the service connection issues, but not as to the left knee chondromalacia rating.  Nonetheless, the RO issued a supplemental SOC in September 2014 addressing the left knee chondromalacia issue.  The Board, therefore, accepts jurisdiction of the appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (a timely substantive appeal is not a jurisdictional requirement for the Board's consideration of a veteran's claim).  

The RO also issued a rating decision in September 2014 awarding service connection for right knee chondromalacia and right knee limited extension.  Thus, the issue of whether service connection is warranted for a right knee disability has been satisfied and is no longer within the Board's jurisdiction.

The Board observes that the Veteran's September 2010 VA Form 9 also included disagreement with the denial of service connection for a sleep disorder, a back disorder, a left hand disorder, a right hand disorder, and a cervical spine disorder, all of which were also denied by way of the March 2010 rating decision.  The RO construed this VA Form 9 as a notice of disagreement in relation to those issues, and addressed each in an August 2011 SOC.  The Veteran, however, did not submit a VA Form 9 or other statement indicating a desire to perfect the appeal as to these issues.  Moreover, in August 2012, the RO awarded service connection for a lumbar spine disability and disabilities of each of the fingers of the right hand.  Service connection for a cervical spine disability was awarded in a January 2013 rating.  The appeal as to the issues in the August 2011 SOC, therefore, either was not perfected, or was granted in full.  As such, these issues are not within the Board's jurisdiction.

The Veteran requested a Board videoconference hearing in connection with his claims on appeal.  In June 2015, however, he withdrew that hearing request.

The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management Center. 


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for the reasons noted below.

The most recent SSOC addressing the issues on appeal is dated in September 2014.  Since that time, additional records have been associated with the record before the Board.  In particular, voluminous private treatment records were added, as well as the Veteran's Social Security Administration records.  Neither the Veteran nor his representative has waived the Veteran's right to have this evidence initially considered by the agency of original jurisdiction.  The Board observes that the RO twice afforded the Veteran's representative the opportunity to review the claims file and provide a statement, in which the representative could have provided such a waiver.  The record shows the RO most recently requested a response from the representative in October 2014.  No response was received.  Therefore, the Board has no choice but to remand these issues for such consideration.  See 38 C.F.R. § 20.1304 (2014)

As to the Veteran's treatment records, the record includes many private treatment records; however, the VA treatment records do not appear to be complete.  The Veteran's increased rating and service connection claims were filed in June 2009.  A review of the record before the Board reveals that records from the Oklahoma City VA Medical Center (VAMC) and Lawton Outpatient Clinic (OPC) for the period from May 2011 to July 2013 only are of record.  On remand, relevant, non-duplicative VA medical records dating any time since the Veteran's separation from service should be obtained and associated with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain non-duplicative VA treatment records related to the Veteran's treatment of his left knee chondromalacia, bilateral foot bunions, and right elbow, since the Veteran's separation from active service in October 1989 from the Oklahoma City VAMC, Lawton OPC, and any other VA healthcare facility from which the Veteran has received treatment.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal, with consideration of all evidence received since the September 2014 SSOC and afford the Veteran and his representative the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




